Citation Nr: 1708157	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the issues on appeal.

The Veteran contends that a disability rating in excess of 10 percent is warranted for his PTSD.  The record shows that, in addition to PTSD, the Veteran has longstanding chronic schizophrenia for which he has been found to be totally disabled by the Social Security Administration since the 1980s.  Notably, the Veteran has been separately denied service connection for schizophrenia.

Medical records dating back to the 1980s show treatment for schizophrenia, and those records suggest that various symptoms are related to schizophrenia including "angry feelings" connected to hearing voices, daydreaming, and withdrawal, respectively in April, July, and August 1981; lack of concentration and insomnia in August 1984; ineffective coping in August 1985; and depression in September 1985.  However, many of the early treatment records also note a questionable diagnosis of PTSD and "symptoms of posttraumatic stress," with reported symptoms to include anxiety (related to talking about Vietnam), nightmares, flashbacks, smells of Vietnam, hearing voices related to combat, and sleep impairment.

Although the Veteran was afforded a VA examination in August 2011, pursuant to which a VA examiner found his PTSD symptoms to be "mild or transient" in nature, and even attempted to distinguish some schizophrenic symptoms from PTSD symptoms, many other symptoms are unaccounted for.  Therefore, the Board finds that a new examination is necessary to determine, to the extent possible, which symptoms are attributable to service-connected PTSD versus nonservice-connected schizophrenia.  Any symptoms that are not specifically attributed to schizophrenia, including ones noted by the August 2011 as being possibly related to either diagnosis, should be attributed to PTSD when determining the overall functioning of the Veteran with respect to his PTSD.  VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As the Veteran's pending claim for an increased rating may affect the outcome of the claim of entitlement to a TDIU, a final decision on that issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim). 

On remand, updated treatment records should also be obtained, as the Veteran himself has submitted copies of VA treatment notes showing ongoing psychiatric treatment as recent as 2015, but ongoing treatment notes dating since November 2013 have not been obtained.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all outstanding medical records relating to treatment of his PTSD, and records from any private provider identified by the Veteran.  Any negative responses should be in writing and should be associated with the claims file.

2.  Then, schedule the Veteran for a VA psychological examination to determine the current nature and severity of his PTSD.  The claims file should be made available to and be reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report. 

The examiner should describe the nature and extent of the Veteran's service-connected PTSD.  To the extent possible, the examiner should distinguish those symptoms due to PTSD from those due to schizophrenia.  If this is not possible, the examiner should identify all symptoms that overlap.

The examiner should also provide specific information concerning any functional impairment that results from the service-connected PTSD, to the extent possible without consideration of schizophrenia, that may affect the ability to function and perform tasks in a work setting for the entire period on appeal.

3.  Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




